Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about January 20, 1994, which, inter alia, awarded plaintiff pendente lite child support of $1,200 per month and $715 per month child care; and order of said court and Justice entered on or about January 31, 1994, which refused to strike the pleadings of plaintiff filed December 6, 1993, denied defendant’s motion to vacate the aforementioned order, refused to grant a hearing on defendant’s motion to modify a previous visitation schedule, and *170refused to restrain plaintiff from sending fax messages to defendant’s workplace, unanimously affirmed, without costs.
The court properly determined the parties’ responsibilities for support of their children in accordance with their respective means (Domestic Relations Law § 32; Family Ct Act § 413; Stern v Stern, 59 AD2d 857), and calculated the amount in accordance with the guidelines of the Child Support Standards Act and permissible deviation therefrom (Domestic Relations Law § 240 [1-b] [c], [f]; Formato v Formato, 173 AD2d 274). Hearings were not necessary as such an award may be made on affidavits alone (Kassirer v Kassirer, 187 AD2d 309, 310), and defendant had previously submitted affidavits and financial statements. Further, to the extent any inequities exist, they may be remedied by a speedy trial (Aiello v Aiello, 196 AD2d 793).
We have considered the remaining arguments and find them to be without merit. Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.